—Judgment unanimously affirmed. Memorandum: Defendant contends that the evidence convicting her of grand larceny in the fourth degree is legally insufficient and that her conviction is against the weight of the evidence. We reject those contentions (see, People v Blackburn, 207 AD2d 1008, lv denied 84 NY2d 1009; see also, People v Bleakley, 69 NY2d 490, 495). Additionally, there is no merit to the contention that defendant is entitled to sanctions for the alleged violation of Penal Law § 450.10. That issue has not been preserved for our review (see, CPL 470.05 [2]); in any event, there is no proof that the stolen items were in the possession of the police or the District Attorney’s office and thus there is no violation of Penal Law § 450.10. (Appeal from Judgment of Onondaga County Court, Burke, J.—Grand Larceny, 4th Degree.) Present—Denman, P. J., Green, Pine, Callahan and Boehm, JJ.